YAM CAPITAL III, LLC,                    )
                                         )
                    Respondent,          )
                                         )
      vs.                                ) No. SD36656
                                         )
GS HOSPITALITY, LLC,                     ) FILED: October 26, 2020
                                         )
                    Appellant.           )

            APPEAL FROM THE CIRCUIT COURT OF TANEY COUNTY
                      Honorable Jeffrey M. Merrell, Judge
APPEAL DISMISSED
(Before Rahmeyer, P.J., Scott, J., and Francis, J.)
      PER CURIAM. The trial court appointed a receiver in proceedings between
YAM Capital and GS Hospitality. GS moved to revoke or modify that order. The
court refused. GS appeals. Our disposition allows us to be brief.
                                  Background
      GS defaulted on a $7.7 million note to YAM secured by GS’s motel property
in Hollister (“Collateral”). GS obtained bankruptcy protection for a time, but the
bankruptcy court finally allowed YAM to proceed. YAM then sought and procured
the subject order appointing a limited receiver with respect to the Collateral. GS
moved to revoke or modify that order, but the trial court refused. GS now appeals
that refusal. See §§ 512.020(2) & 515.665 RSMo (2016).
                                      Discussion
       Our narrow issue is whether the trial court erred in refusing to revoke or
modify its interlocutory order appointing a receiver (see § 512.020(2)), or as GS
puts it: “Should the trial court have revoked the Receivership Order?” Yet we
cannot grant the relief GS now seeks — that we “set aside, revoke and terminate”
the receivership order – because the receiver’s final report and account have been
filed and approved and he has been discharged by the trial court.
       “A case is moot ‘when the question presented for decision seeks a judgment
upon some matter which, if the judgment was rendered, would not have any
practical effect upon any then existing controversy.’” State ex rel. Hawley v.
Heagney, 523 S.W.3d 447, 450 (Mo. banc 2017)(quoting Mo. Mun. League v.
State, 465 S.W.3d 904, 906 (Mo. banc 2015)). Mootness implicates justiciability
and is a threshold issue to appellate review. Mo. Mun. League, 465 S.W.3d
at 906. “‘When an event occurs which renders a decision unnecessary, the appeal
will be dismissed.’” Humane Soc’y of United States v. State, 405 S.W.3d 532,
535 (Mo. banc 2013)(quoting C.C. Dillon Co. v. City of Eureka, 12 S.W.3d 322,
325 (Mo. banc 2000)). 1
       An opinion as to error, if any, in the receiver’s appointment would be
hypothetical and have no practical effect going forward. This appeal is moot. 2
                                      Conclusion
       We dismiss this appeal as moot. We express no view as to the merits, if any,
of the proceeding below.




1See also Gieselmann v. Stegeman, 443 S.W.2d 127, 138 (Mo. 1969)(“By reason of the
fact that Bardos no longer holds the office of receiver questions concerning his
qualifications to act as such and of the regularity of his appointment are moot”); State ex
rel. Fischer v. Thomas, 155 S.W. 401, 402 (Mo. banc 1913)(“We do not sit as a moot
court to determine speculative questions for the benefit of some other case in judgment at
some other time. … The receivership suit is dead, and henceforth is of no use (except to
point a moral)”).
2 Neither of two narrow exceptions to the mootness doctrine apply. See State ex rel.

Peters-Baker v. Round, 561 S.W.3d 380, 384-85 (Mo. banc 2018)(appellate court has
discretion to decide moot appeal that became so after submission and argument or if a
recurring issue of general public interest and importance will otherwise evade review).
                                            2